 
Case 3:19-cv-11478-KAR Document 2-2 Filed 07/08/19 Page 2 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

57 East Pleasant Street, LLC
Plaintiffs,

Vv.

Berkshire Hathaway GUARD
Insurance Companies in
cooperation with Phillips
Insurance Agency,

And

AmGuard Insurance Company,
Defendants.

Civil Action No.

 

 

NOTICE TO PLAINTIFF RE: REMOVAL

AmGuard Insurance Company,

removed this matter to the United States District Court,

hereby give notice that it has

a copy

of the notice of removal is included herewith.

Dated: July 8, 2019

AMGUARD INSURANCE COMPANY,
By its attorney,

/s/David M. O’ Conner

 

David M. O’Connor

BBO No. 544166

O'CONNOR & ASSOCIATES, LLC
325 Boston Post Road
Sudbury, MA 01776

(978) 443-3510
doconnor@oconnorllc.com

 

CERTIFICATE OF SERVICE

 

I hereby certify that a true and accurate copy of the above
document was served by Ist class mail and email on all counsel

of record on July 8, 2019.

/s/ David M. (’ Conner

 

David M. O’Connor
